Citation Nr: 0613858	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  03-31 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to compensation pursuant to the provisions of 38 
U.S.C.A. § 1151 for medical treatment furnished at a VA 
Medical Center (VAMC).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 



INTRODUCTION

The veteran had active service from November 1945 to April 
1948.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Reason for Remand: To obtain a medical opinion.

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
and requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005). Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

In this case, the Board notes that the veteran was afforded 
a VA examination in November 2001 in connection with his 
claim for entitlement to compensation pursuant to the of 
38 U.S.C.A. § 1151.  The November 2001 VA examiner indicated 
that vitreous loss and decreased vision following cataract 
surgery is a well-recognized complication of surgery and 
commented that the veteran's eye problems and complications 
were due to his surgery, yet he also stated that it is 
unusual for a person to have that profound of a loss 
following surgery although it could happen in rare 
instances.  He further opined that the veteran's loss of 
vision was directly related to the known complications of 
cataract surgery that he experienced while in VA care.  
However, the November 2001 VA examiner did not address 
whether there was any additional disability due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical care.  Nor did he discuss whether the 
outcome of the procedure was an event not reasonably 
foreseeable by VA medical care providers in providing the 
treatment in question.  The veteran was also afforded a VA 
examination in July 2002; however, that examiner stated that 
the decreased vision in the veteran's right eye was of an 
unclear etiology.  

The Board further notes that neither the November 2001 VA 
examiner nor the July 2002 VA examiner appeared to have a 
complete review of the veteran's claims file.  In this 
regard, the November 2001 VA examiner did not indicate 
whether he reviewed the claims file, and he did not make any 
reference to the veteran's medical records.  Additionally, 
despite the July 2002 VA examiner's review of the veteran's 
ophthalmology records, the Board notes that the examiner 
specifically stated that there was no claims file to review.  
Therefore, the Board is of the opinion that an additional 
medical opinion is necessary for the purpose of deciding the 
veteran's claim.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:


The veteran's claims file should be 
forwarded to an appropriate VA 
medical examiner for review. The 
examiner is requested to review all 
pertinent records associated with 
the claims file and indicate whether 
there was any additional disability 
following the veteran's surgeries in 
July 2000 and November 2000.  If so, 
the examiner should also comment as 
to whether the additional disability 
was due to carelessness, negligence, 
lack of proper skill, error in 
judgment, or similar instance of 
fault on VA's part in furnishing the 
medical treatment or whether the 
outcome of the procedure was an 
event not reasonably foreseeable by 
VA medical care providers in 
providing the treatment in question.

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it 
is important "that each disability 
be viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2005), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must 
be made available to the examiner 
for review.


When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





